EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald M. Murphy, Jr. on 12/13/2021. 
In claim 1, at lines 9-14, remove the parenthesis and add a comma as follows:
1 is a group independently selected from monovalent hydrocarbon groups, R2 is an alkyleneoxycarbonyl group of 2 to 11 carbon atoms, 3 and R4 are each independently a hydrogen atom or a methyl group, R5 is an alkyl group of 1 to 22 carbon atoms or a hydrogen atom, m is an integer from 3 to 500, and the molar ratio between the constituent units having general formulas (1) and (2), expressed as (1)/(2), is from 0.02 to 1

EXAMINER’S COMMENT
Claims 1-6 are allowable. The restriction requirement as set forth in the Office action mailed on 8/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 6 is withdrawn..  Claim 6 is  directed to a group no longer withdrawn from consideration because the claim(s) 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE 
The closest prior art EP 0 388 582 A2 (as cited on IDS) (hereinafter the ‘582 reference) discloses the method of claim 1 except does not teach or suggest the acryl-silicone graft copolymer as claimed is not taught because the structure of component (1). Regarding component (1), R2 as claimed (alkyleneoxycarbonyl group of 2-11 carbon atoms) and how it is structurally branched from CR3 is not disclosed.  Thus, while o/w formulations are taught and using acryl/silicone graft copolymers and species thereof are taught and suggested, the reference fails to teach an acryl/silicone graft copolymer having at least claimed component (1). The ‘582 reference also fails to teach high-speed shear mixing step at the recited pressure range of 30-300 MPa (1 MPa = 7500 mmHg).  The reference makes two disclosures of pressure values, neither of which appear to be related to mixing and neither of which are anywhere near 7500 
US Patent 7,862,895 B2 (Kamei et al.) also teaches most of the claimed method but does not teach copolymers that comprise components (1) and (2), including the definitions for each of the recited “R” variables (i.e., R2).  Mixtures of components (1) and (2) are mentioned, but the recited ratio of 0.2:1 to 1:1 of the recited components is absent. 
The components and amounts are taught and suggested as are oil-in-water emulsion embodiments.  Like the ‘582 reference, Kamei et al. is deficient in that it does not teach the final mixing step; mixing is taught, but not high-speed mixing within the recited pressure range.  Along with that, particle size is not taught for the resulting emulsion.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615